Name: Commission Regulation (EEC) No 911/92 of 9 April 1992 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh lemons originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/28 Official Journal of the European Communities 10 . 4. 92 COMMISSION REGULATION (EEC) No 911/92 of 9 April 1992 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh lemons originating in Turkey charge on imports of fresh lemons originating in Turkey can be abolished ; Whereas, in accordance with Article 2 of Council Regula ­ tion (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (*), as amended by Regulation (EEC) No 1555/84 (6) the preferential rate of customs duty should be re-established at the same time as the counter ­ vailing charge is abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain und Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 389/92 (3), as last amended by Regulation (EEC) No 676/92 (4), intro ­ duced a countervailing charge on fresh lemons originating in Turkey and suspended the preferential customs duty on imports of these products ; Whereas for this product originating in Turkey there were no prices for six consecutive days ; whereas the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 389/92 is hereby repealed. Article 2 This Regulation shall enter into force on 10 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5 . 1972, p . 1 . 0 OJ No L 150, 15. 6 . 1991 , p . 8 . O OJ No L 43, 19. 2. 1992, p. 19. O OJ No L 73, 19. 3 . 1992, p. 15. o OJ No L 367, 23. 12. 1981 , p. 9 . (6) OJ No L 150, 6. 6. 1984, p . 4.